DETAILED ACTION
Introduction
This office action is in response to applicant’s request for continued examination and amendments filed 9/26/2022. Claims 1-10 are currently pending and have been examined. Applicant’s IDS have been considered. The claim to foreign priority is acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/26/2022 has been entered.
Response to Arguments
Applicant's arguments filed 9/26/2022 have been fully considered but they are not persuasive. More specifically, applicant argues, “..Ghosh teaches wherein the proving the natural language response comprises generating the natural language response depending on whether it is necessary to provide a substantial reply and interjection (pages 328, see 327-328, and 320, 330 for expatiation, wherein page 328 explicitly details layers of response patterns including substantial responses, when necessary based upon analysis of input, and interjection based communication, based on the query/task analysis, wherein the interjections based providing of the natural language response deems interjections as necessary and provided based on the nature of the user input).
In paragraph 6 of page 328, Gosh describes as follows:
v. Interjections were required to be highly context specific. If a user query was followed by an interjection, the user gets an impression of his query being understood well. Only when the context of the user’s query was perceived as a positive or pertaining to a task which involves low risks, would a voice assistant react with an excited interjection like “ahaan” or “wow!” However when the context is serious in nature, in general the use of interjections was lower in number.”
“As can be seen above, Ghosh describes the use of interjection, but it is simply about selecting the type of interjection (e.g., excited intersection) or reducing the frequency of interjection based on the context of the user’s query. This has nothing to do with determining whether to provide a substantial reply, an interjection or a request for additional information.”
“Thus, Ghosh fails to teach or suggest “determining, based on a predetermined criterion, whether a substantial reply matching the determined user intent needs to be provided to a user; when it is determined that the substantial reply needs to be provided, generating the substantial reply and providing the generated substantial reply to the user; and when it is determined that the substantial reply does not need to be provided, generating an interjection or a request for additional information and providing the interjection or the request for additional information to the user” in combination with other elements of claim 1.”
However, the Examiner does not concur with the applicant’s arguments, wherein Gosh clearly teaches determining whether to provide a substantial reply, interjection or a request for additional information. Inspection of the previously cited pages, including page 328, clearly details the substantial reply and corresponding predetermined criterion, wherein for a serious task, task with greater involvement, or reply involving a bit of ambiguity, there is a clear substantial response necessary based on the context of the natural language input, and then after the determination is made, a reply is generated. The reply generated is then either a substantial reply, an interjection or request for additional information from the user. 
Applicant’s remaining arguments regarding claims 2-8, and 10 and independent claim 9, are based on the above arguments and are deemed non-persuasive as well.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Strubbe et al. (Strubbe, US 6,728,679) in view of Bedell et al. (Bedell, US 2020/0334740) and further in view of Ghosh et al. (Designing of a Natural Voice Assistants for Mobile Through User Centered Design Approach, 2015).
As per claim 1, Strubbe teaches a method for providing a natural language conversation, which is implemented by an interactive agent system, the method comprising (C.7 lines 32-45-his method and system, Figs. 2-11-hereinafter for expatiation): 
receiving a natural language input (C.6 lines 56-59-his natural language input, Fig. 2-his text and other input signals, speech, text, etc. see his claim 1, natural language declaration/input); 
determining a user [intent] based on the natural language input by processing the natural language input (ibid-C.16 line 56-C.17 line 38, C.3 lines 45-60-his natural language processing including, parsing and understanding user input for classifying the input, using computational linguistics, including artificial intelligence, C.15 lines 63-C.16 line 2); and 
providing a natural language response corresponding to the natural language input, based on at least one of the natural language input and the determined user [intent] (ibid-see above cited C.16-C.17-which discusses responses, C.11 lines 59-C.12 line 59-his generated response), 
[wherein the providing the natural language response comprises: 
 determining, based on a predetermined criterion, whether a substantial reply matching the determined user intent needs to be provided to a user;
when it is determined that the substantial reply needs to be provided, generating the substantial reply and providing the generated substantial reply to the user, and
when it is determined that the substantial reply does not need to be provided, generating an interjection or a request for additional information and providing the interjection or the request for additional information to the user], 
wherein the providing the natural language response further comprises changing and providing the natural language response according to speaking characteristics of a user (C.11 line 59-C.12 line 59, see especially, C.11 lines 63-C.12 line 5-wherein the response is changed and adapted based on speaking characteristics of the user).
Strubbe lacks explicitly teaching that which Bedell teaches, determining a user intent, and providing a natural language response based on the determined user intent (wherein although the Examiner notes, Strubbe points to the computational linguistics, it is Bedell that explicitly and clearly teaches these elements, Fig. 1 A item 422, 424, 420-his natural language processing, intents and parameters, Fig. 1B item 230-“determining user intent” and paragraph [0057]-the response is based on the above determination, and the generated responses are adapted to a user’s speaking characteristics).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Strubbe and Bedell to combine the prior art element of receiving a user input for response generation as taught by Strubbe with using intent determination of the input used in the generation of a response to the input as taught by Bedell as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be applying natural language understanding to the input to generate the response (ibid, Bedell).
The above combination lacks explicitly teaching that which Ghosh teaches wherein the providing the natural language response comprises: 
 determining, based on a predetermined criterion, whether a substantial reply matching the determined user intent needs to be provided to a user (pages 328, see 327-328, and 320-330 for expatiation, the substantial reply and corresponding predetermined criterion, wherein for a serious task, task with greater involvement, or reply involving a bit of ambiguity, there is a clear substantial response necessary based on the context of the natural language input, and then after the determination is made, a reply is generated);
when it is determined that the substantial reply needs to be provided, generating the substantial reply and providing the generated substantial reply to the user (ibid-his see his navigation, and serious task, greater involvement tasks and higher risk task, and corresponding responses, each of these inherently requiring a predetermined criterion for the response path/determination), and
when it is determined that the substantial reply does not need to be provided, generating an interjection or a request for additional information and providing the interjection or the request for additional information to the user (pages 328, see 327-328, and 320-330 for expatiation, wherein page 328 explicitly details layers of response patterns including substantial responses, when necessary based upon analysis of input, and interjection based communication, based on the query/task analysis, wherein the interjections based providing of the natural language response deems interjections as necessary and provided based on the nature of the user input, ibid-his less serious tasks, low risk tasks, responses deemed not to matter if an opinion response, interjection which do not carry a serious consequence, is determined, then an interjection is issued).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Strubbe and Bedell and Ghosh to combine the prior art element of receiving a user input for response generation as taught by Strubbe with using intent determination of the input used in the generation of a response to the input as taught by Bedell with substantial response and interjection based communications generated by the response system as taught by Ghosh as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be applying natural language understanding to the input to generate the response, wherein in the natural language generation, the interaction includes personalities and naturalness that enhances the user experience (ibid, Bedell, ibid-Ghosh, see also Ghosh abstract).
As per claim 2, Strubbe with Bedell with Ghosh make obvious the method of claim 1, wherein the changing and providing the natural language response according to the speaking characteristics of the user comprises analyzing the natural language response and changing the natural language response based on a predetermined response conversion database associated with the natural language response (ibid-Strubbe see above C.11-C.12-changed response discussion, based on response data store and response generator, see Fig. 4 items 415, 440 and 445, C.26 lines 27-42). 
As per claim 3, Strubbe with Bedell with Ghosh make obvious the method of claim 2, wherein the response conversion database includes at least one of a user database that stores user-specific characteristic data and a vocabulary database (ibid-see above Strubbe, C.11-C.12, and C.13 and C.14-his  dictionary and corresponding response database and the vocabulary database, C.13 lines 30-40, C.14 lines 3-17-his multiple user-specific characteristic data), wherein the user-specific characteristic data may include information on at least one of a record of user's previous conversation, pronunciation feature information, vocabulary preference, location, setting language, set conversation mode, the frequency of use of interjection, preferred interjection, and preferred common-use phrase (ibid-see above user specific characteristic data including previous conversation, vocabulary, topic, etc.), and wherein the vocabulary database includes information on at least one of vocabularies in use, abbreviations, buzzwords, the number of spaces between words, and non-standard words, which are preset according to any one of a speaker's gender, age group, region of origin, and personality (ibid-see above vocabulary discussion, including gender, age, personality, etc.). 
As per claim 4, Strubbe with Bedell with Ghosh make obvious the method of claim 2, wherein the changing and providing the natural language response according to the speaking characteristics of the user further comprises determining the speaking characteristics of the user, wherein the determining the speaking characteristics of the user comprises selecting conversation mode predetermined by the user or based on the information of the user, wherein the conversation mode is one of secretary mode, same-gender friend mode, other-gender friend mode, subordinate mode, and general mode (ibid-Strubbe, C.11 lines 32-C.12 line 60, C.13 lines 30-40-, C.14 line 3-7-his programmable and selectable companion, based on user characteristics, including gender for output conversation simulator personality, thus including gender based companionship, subordinate/non-assertive or assertive mode, etc.). 
As per claim 5, Strubbe with Bedell with Ghosh make obvious the method of claim 4, wherein the determining the speaking characteristics of the user further comprises receiving input of information of the user or determining the information of the user by analyzing a previous natural language input of the user (ibid-see also Strubbe, C.30 lines 29-32-his previous conversations of the user, and determined speaking characteristics). 
As per claim 7, Strubbe with Bedell with Ghosh make obvious the method of claim 3, wherein the changing and providing the natural language response according to the speaking characteristics of the user comprises changing at least one word contained in the natural language response, adding a word, an interjection, or a mark, which is associated with at least one word contained in the natural language response, or changing the natural language response as a whole, based on the response conversion database (ibid-Strubbe-C.11, C.12 lines 41-59-his changed response template, and changed response, the template comprising the words contained in the natural language response, C.4 lines 9, 10). 
As per claim 8, Strubbe with Bedell with Ghosh make obvious a non-transitory computer-readable recording medium having one or more instructions stored thereon which, when executed by a computer, cause the computer to perform the method of claim 1 (ibid-see claim 1, Strubbe C.3 lines 15-18, see also Bedell paragraph [0016]). 
As per claim 9, claim 9 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, wherein the device is deemed to embody the method, such that Strubbe with Bedell with Ghosh make obvious a computer device configured to provide a natural language conversation, the computer device comprising (ibid-Strubbe, abstract-his interaction simulator and device, C.1 lines 8-13, C.9 lines 1-9-Figs. 1, 2, 11-including each module as claimed hereinafter-user terminal/device, network coupled to user terminal, see also Bedell Fig. 1A): a user input receiving module configured to receive a natural language input (ibid-see claim 1, corresponding and similar limitation); an input interpretation module configured to determine a user intent based on the natural language input by processing the natural language input (ibid); and a response providing module configured to provide a natural language response corresponding to the natural language input, based on at least one of the natural language input and the determined user intent (ibid), wherein the response providing module is further configured to: determine, based on a predetermined criterion, whether a substantial reply matching the determined user intent needs to be provided to a user (ibid); when it is determined that the substantial reply needs to be provided, generate the substantial reply and provide the generated substantial reply to the user; and when it is determined that the substantial reply does not need to be provided, generate an interjection or a request for additional information and provide the interjection or the request for additional information to the user (ibid), wherein the response providing module is further configured to change and provide the natural language response according to speaking characteristics of a user (ibid). 
As per claim 10, Strubbe with Bedell with Ghosh make obvious the computer device of claim 9, comprising a user terminal or a server communicably coupled to the user terminal (ibid-see Strubbe-user interface, C.1 lines 8-13, C.9 lines 1-9-Figs. 1, 2, 11-including each module as claimed hereinafter-user terminal/device, network coupled to user terminal, see Bedell Figs. 1A, 2 user terminal and server).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Strubbe et al. (Strubbe, US 6,728,679) in view of Bedell et al. (Bedell, US 2020/0334740) in view of Ghosh, as applied to claim 4, and further in view of Hwang et al (Hwang, US 2018/0336575).
As per claim 6, Strubbe with Bedell with Ghosh make obvious the method of claim 4, wherein the determining the speaking characteristics of the user comprises determining sentiment information of the user according to a time and place in which the natural language input occurs (ibid-Strubbe C.11 lines 63-C.12 line 59-his sentiment/emotional information and location and environment of a user, C.15 lines 10-15-current time and mood associated with speaking characteristics), wherein when the natural language input occurs during daytime, or when the natural language input occurs in a workplace, the sentiment information of the user is determined as being rational, and when the natural language input occurs at night, or when the natural language input occurs at home, the sentiment information of the user may be determined as being emotional. 
Strubbe with Bedell lack explicitly teaching that which Hwang teaches when the natural language input occurs in a workplace, the sentiment information of the user is determined as being rational, and when the natural language input occurs at night, or when the natural language input occurs at home, the sentiment information of the user may be determined as being emotional (paragraph [0022]-his location determination, and corresponding emotions). 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Strubbe and Bedell and Hwang to combine the prior art element of receiving a user input for response generation as taught by Strubbe with using intent determination of the input used in the generation of a response to the input as taught by Bedell and location based sentiment determination (it is inherent that a workplace and home are locations, thus obvious for a location, Hwang teaches determining an emotion based on the location) as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be applying natural language understanding to the input to generate the response based on the sentiment determined from a user’s location (ibid, Bedell, Hwang). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613. The examiner can normally be reached 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMONT M SPOONER/Primary Examiner, Art Unit 2657                                                                                                                                                                                                        
lms
9/30/2022